DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed invention comprising the hinged shift fork and slide rest where an inclined strip hole in the shift fork interacts with a lateral pushing shaft to penetrate inclined and vertical strip hole and cooperate with the hole wall to push the shift fork to rotate relative to the slide rest in combination with the rest of the positively recited limitations as set forth in claim 1.
The prior art discloses a bending machine comprising a feeding mechanism provided with a pressing mechanism further comprising lower and upper die tables, a slide block and pressure plate where the pressure plate is provided with a pressing die adjustment mechanism configured to adjust a width of the upper pressing die.
However the prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention including the shift fork, slide block and lateral pushing shaft interaction to rotate the shift fork relative to the slide rest, and further, no motivation is found to modify the prior art to obtain the claimed invention.
Claims 1, 3-7 and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725